     Case 2:18-cv-05320-CBM-JPR Document 17 Filed 12/10/18 Page 1 of 5 Page ID #:50




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    JASON K. AXE
      Assistant United States Attorney
 6    California Bar Number 187101
            Federal Building, Suite 7516
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-8827
            Facsimile: (213) 894-7819
 9          E-mail: Jason.Axe@usdoj.gov
      Attorneys for Defendant
10
11                          UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                      WESTERN DIVISION
14
15
       CITIZENS COMMISSION ON                     No. CV 18-05320 CBM (AFMx)
16     HUMAN RIGHTS,
                                                  ANSWER OF DEFENDANT TO
17                         Plaintiff,             PLAINTIFF'S COMPLAINT
18                         v.
19     UNITED STATES FOOD AND
       DRUG ADMINISTRATION,
20
                           Defendant.
21
22
23          Defendant, acting by and through its undersigned attorneys, hereby answers
24    the allegations in Plaintiff's Complaint as follows:
25          1.     The allegations contained in the first sentence of paragraph 1 of the
26    Complaint constitute Plaintiff’s characterization of the case to which no response is
27    required. To the extent a response is deemed required, Defendant denies the
28    allegations contained in paragraph 1 of the Complaint.
     Case 2:18-cv-05320-CBM-JPR Document 17 Filed 12/10/18 Page 2 of 5 Page ID #:51




 1            2.   Defendant lacks knowledge sufficient to form a belief as to the truth
 2    of the matters asserted in paragraph 2 of the Complaint and on that basis denies
 3    them.
 4            3.   Defendant admits only that it is an agency in the United States
 5    Department of Health and Human Services and has at least one duty station in Los
 6    Angeles County. Defendant denies the remaining allegations contained in
 7    paragraph 3 of the Complaint.
 8            4.   Defendant denies the allegations contained in the first two sentences
 9    of paragraph 4 of the Complaint. The allegations contained in the third sentence of
10    paragraph 4 of the Complaint constitute allegations of jurisdiction to which no
11    response is required. To the extent a response is deemed required, Defendant
12    denies the allegations contained in the third sentence of paragraph 4 of the
13    Complaint.
14            5.   Defendant admits that Plaintiff submitted a FOIA request to FDA on
15    June 21, 2016, but denies Plaintiff’s characterization of that response, contained in
16    the first sentence of paragraph 5 of the Complaint, as “simple.” Defendant admits
17    the allegations contained in the second sentence of paragraph 5 of the Complaint.
18            6.   Defendant admits only that it sent an email to Plaintiff’s counsel on
19    June 14, 2017, and that email speaks for itself. Defendant denies the remaining
20    allegations contained in paragraph 6 of the Complaint.
21            7.   Defendant admits only that Plaintiff’s counsel sent an email to the
22    FDA on June 14, 2017, and that email speaks for itself. Defendant denies the
23    remaining allegations contained in paragraph 7 of the Complaint.
24            8.   Defendant admits only that it sent a follow-up email to Plaintiff’s
25    counsel on June 14, 2017, and that email speaks for itself. Defendant denies the
26    remaining allegations contained in paragraph 8 of the Complaint.
27            9.   Defendant admits only that there were email communications with
28    Plaintiff’s counsel between July 11, 2017, and July 12, 2017, and that those emails
                                              -2-
     Case 2:18-cv-05320-CBM-JPR Document 17 Filed 12/10/18 Page 3 of 5 Page ID #:52




 1    speak for themselves. Defendant denies the remaining allegations contained in
 2    paragraph 9 of the Complaint.
 3           10.   Defendant admits only that it sent an email to Plaintiff’s counsel on
 4    July 24, 2017, and that email speaks for itself. Defendant denies the remaining
 5    allegations contained in paragraph 10 of the Complaint.
 6           11.   Defendant admits only that it sent an email to Plaintiff’s counsel on
 7    August 14, 2017, and that email speaks for itself. Defendant denies the remaining
 8    allegations contained in paragraph 11 of the Complaint.
 9           12.   Defendant admits only that there were email communications with
10    Plaintiff’s counsel between September 20, 2017, and September 27, 2017, and
11    those emails speak for themselves. Defendant denies the remaining allegations
12    contained in paragraph 12 of the Complaint.
13           13.   Deny.
14           14.   Defendant admits only that Plaintiff’s counsel sent FDA a letter dated
15    October 10, 2017, that there were email communications with Plaintiff’s counsel
16    between October 17, 2017, and November 11, 2017, and that those emails speak
17    for themselves. Defendant denies the remaining allegations contained in paragraph
18    14 of the Complaint.
19           15.   Defendant admits only that it received an administrative appeal from
20    Plaintiff’s counsel by letter dated January 16, 2018, alleging “denial of access to
21    records, FDA No. 2016-5287.” Defendant denies the remaining allegations
22    contained in paragraph 15 of the Complaint.
23           16.   Deny.
24           17.   The allegations of paragraph 17 of the Complaint constitute legal
25    conclusions to which no response is required. To the extent a response is deemed
26    required, Defendant denies the allegations contained in paragraph 17 of the
27    Complaint.
28     ///
                                              -3-
     Case 2:18-cv-05320-CBM-JPR Document 17 Filed 12/10/18 Page 4 of 5 Page ID #:53




 1           18.   The remainder of the Complaint constitutes Plaintiff's prayer for relief
 2    to which no response is required. To the extent that a response is deemed required,
 3    the allegations of the prayer for relief are denied. Plaintiff should take nothing at
 4    all.
 5           19.   Any allegation contained in Plaintiff's Complaint that has not been
 6    admitted or denied is hereby denied.
 7                            FIRST AFFIRMATIVE DEFENSE
 8           The Complaint fails to state a claim against Defendant upon which relief can
 9    be granted. Fed. R. Civ. P. 12(b)(6).
10                          SECOND AFFIRMATIVE DEFENSE
11           The Complaint purports to impose obligations upon Defendant that exceed
12    those imposed by the Freedom of Information Act (“FOIA”).
13                           THIRD AFFIRMATIVE DEFENSE
14           Plaintiff is not entitled to compel the production of records that are exempt
15    from disclosure under FOIA or under other provisions of law, or to compel the
16    production of records that are not subject to FOIA.
17                          FOURTH AFFIRMATIVE DEFENSE
18           Defendant is not improperly withholding any responsive documents.
19                           FIFTH AFFIRMATIVE DEFENSE
20           At all times alleged in the Complaint, Defendant acted in good faith, with
21    justification, and pursuant to authority.
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
                                                  -4-
     Case 2:18-cv-05320-CBM-JPR Document 17 Filed 12/10/18 Page 5 of 5 Page ID #:54




 1          WHEREFORE, Defendant prays for judgment dismissing Plaintiff's
 2    Complaint, and awarding Defendant its costs and disbursements in this action, and
 3    for such other and further relief as the Court may deem just and proper.
 4
      Dated: December 10, 2018              Respectfully submitted,
 5
                                            NICOLA T. HANNA
 6                                          United States Attorney
                                            DAVID M. HARRIS
 7                                          Assistant United States Attorney
                                            Chief, Civil Division
 8                                          JOANNE S. OSINOFF
                                            Assistant United States Attorney
 9                                          Chief, General Civil Section
10
                                             /s/ Jason K. Axe
11                                          JASON K. AXE
                                            Assistant United States Attorney
12                                          Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -5-
